No. 99-40521
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40521
                         Summary Calendar



MARION CHARLES BUCHANAN, III,

                                          Petitioner-Appellant,

versus

ORLANDO PEREZ, Warden,
McConnell Unit,

                                          Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CV-1915
                       - - - - - - - - - -
                          April 11, 2000

Before JONES, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marion Charles Buchanan, III, Texas prisoner #689086,

appeals from the district court’s dismissal of his federal habeas

petition as time-barred on the issue whether the district court

erred in failing to consider whether he had filed pleadings in

state court, other than his two state applications for habeas

corpus relief, that were properly filed and were applications for



other collateral review so as to toll the limitation period under


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40521
                                -2-

28 U.S.C. § 2244(d)(2).



     We have reviewed the record, the parties’ briefs, and

Buchanan’s copies of the documents that he allegedly submitted in

state court.   We conclude that Buchanan has failed to demonstrate

that these documents, other than his two state applications for

habeas corpus relief, were properly filed and were applications

for other collateral review so as to toll the limitation period.

Buchanan has not shown that the district court erred in failing

to expand the record to include these submissions.   The one-year

limitation period expired before Buchanan filed the instant

federal habeas petition.   Accordingly, Buchanan has not shown

that the district court erred in dismissing his petition as time-

barred.   The judgment of the district court is AFFIRMED.